UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2011 Commission File number 0-15078 NOVA NATURAL RESOURCES CORPORATION (Name of Small Business Issuer in its charter) Colorado 84-1227328 (State or other (I.R.S. Employer of jurisdiction of incorporation Incorporation Identification No.) Identification No.) Suite 300, 5734 Yonge Street, North York, Ontario, Canada M2M 4E7 (Address of principal executive offices) (416) 222-5501) (issuer's phone number) Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: Common Stock, $.01 Par Value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q. [X] Issuer's revenues for its most recent fiscal year totaled: $286,925 Documents Incorporated by Reference: None Transitional Small Business Disclosure Format: Yes. No. X As of June 30,2011, the Registrant had outstanding no shares of Convertible Preferred Stock, $1.00 par value issued and outstanding. The number of Shares of Common Stock Outstanding $.01 par value as of June 30, 2011,was 5,021,764. NOVA NATURAL RESOURCES CORPORATION Index to Form 10-Q PART 1. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Consolidated Interim Balance Sheets as of June 30, 2011, June 30, 2010 and December 31, 2010 2 Consolidated Interim Statements of Operations for the Quarters Ended June 30, 2011 and June 30, 2010 and Six Month Periods Ended June 30, 2011 and June 30, 2010 3 Consolidated Interim Statement of Changes in Stockholders’ Deficit 4 Consolidated Interim Statements of Cash Flows for the Six Month Periods Ended June 30, 2011and June 30, 2010 5 Notes to the Financial Statements 6-15 Item 2. Management Discussion and Analysis 16 Item 3. Quantitative and Qualitative disclosure about Market Risk 17 Item 4. Controls and Procedures 17 PART 2. OTHER INFORMATION Item 1 Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 PART 1 NOVA NATURAL RESOURCES CORPORATION Consolidated Financial Statements For the Six Months Ended June 30, 2011 (Expressed in U.S. $) Unaudited CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Interim Balance Sheets as of June 30, 2011, June 30, 2010 and December 31, 2010 2 Consolidated Interim Statements of Operations for the Quarters Ended June 30, 2011 and June 30,2010 and Six Month Periods Ended June 30, 2011 and June 30, 2010 3 Consolidated Interim Statement of Changes in Stockholders’ Deficit 4 Consolidated Interim Statements of Cash Flows for the Six Month Periods Ended June 30, 20and June 30, 2010 5 Notes to the Consolidated Interim Financial Statements 6 - 15 Report of Independent Registered Public Accounting Firm To the Shareholders of: Nova Natural Resources Corporation We have reviewed the accompanying interim Balance Sheets of Nova Natural Resources Corporation as of June 30, 2011, and the related interim Statements of Operations and Changes in Stockholders’ Deficit, for the three-month and six-month periods ended June 30, 2011 and June 30, 2010, and the Statements of Cash Flows for the six-month periods ended June 30, 2011 and June 30, 2010.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. The comparative figures have been reviewed by another accountant. "Watson Dauphinee & Masuch" Chartered Accountants Vancouver, B.C., Canada August 31, 2011 1 NOVA NATURAL RESOURCES CORPORATION Consolidated Interim Balance Sheets June 30, June 30, December 31, (Unaudited) (Unaudited) ASSETS Current assets Cash $ $ $ Accounts receivable Prepaid expenses Inventory - Total current assets Fixed assets, net of accumulated depreciation (note 6) Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Bank overdraft $
